DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 05/17/2022 has been entered – Claims 1 and 19-20 are amended and Claim 21 is newly added. Claims 1-21 remain pending in this application. 

The rejection of Claims 19-20 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 04/01/2022 is overcome by Applicant’s amendment. 

The rejection of Claims 1-12 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0271611 A1) as previously set forth in the Non-Final Office Action mailed 04/01/2022 is overcome by Applicant’s amendment. 

The rejections of Claim 16 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0271611 A1) and further in view of Sato et al. (US 2003/0218418 A9) when taken with the evidence of Nakanotani et el. (US 2016/0190478 A1) and Claims 17-18 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0271611 A1) and further in view of Sato et al. (US 2003/0218418 A9) when taken with the evidence of Nakanotani et el. (US 2016/0190478 A1), Forrest et al. (US 2014/0326972 A1), and Peng et al. (US 2018/0151821 A1) as previously set forth in the Non-Final Office Action mailed 04/01/2022 are overcome by Applicant’s amendment.

The rejection of Claims 19-20 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2010/0288362 A1) in view of Li et al. (US 2017/0271611 A1) as previously set forth in the Non-Final Office Action mailed 04/01/2022 is overcome by Applicant’s amendment.  


The rejection of Claims 1-3, 6-8, and 10 under 35 U.S.C. 103 as being unpatentable over Rausch et al. (US 2018/0013089 A1) when taken with the evidence of Luminescence Technology Corp. (PtOEP Product Information) as previously set forth in the Non-Final Office Action mailed 04/01/2022 is overcome by Applicant’s amendment.

The rejection of Claims 1-3 and 6-14 under 35 U.S.C. 103 as being unpatentable over Rausch et al. (US 2018/0013089 A1) in view of Che et al. (US 2013/0274473 A1) as previously set forth in the Non-Final Office Action mailed 04/01/2022 is overcome by Applicant’s amendment.

Response to Arguments
Applicant’s arguments on Pages 29-40 of the response with respect to the rejections of the claims under 35 USC §§ 102 & 103 have been fully considered but they are moot because the new grounds of rejection below do not rely on any reference applied in the prior rejections of record for any teaching of matter specifically challenged in the arguments. 







Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim as currently presented includes the limitation “provided that when M11 is Pt, i) Y12 is N and A12 comprises at least two heteroatoms or ii) Y13 is N and A13 comprises at least two heteroatoms” which is not regarded to find support in the specification as originally filed. There is not literal support for such a proviso. 
The original specification includes exemplary compounds meeting such a proviso including Compounds 1-11 to 1-88, 2-1 to 2-47, and 3-1 to 3-582 but these compounds are limited to structures wherein the heteroatoms in the rings A12 or A13 are N, S, and O. Likewise, some compounds in the group of 4-133 to 4-333 meet the proviso but the heteroatoms in the rings A12 or A13 are limited only to N. Therefore, there does not appear to be support for rings as recited in the limitation at issue wherein the ring necessarily includes at least one N atom corresponding to Y12/Y13 and at least one additional heteroatom of any chemical nature. For example, heteroatoms such as B, Si, etc. fall within the scope of the claim but appear to fall outside of that which is supported by the original specification. 
Dependent Claims 2-18 are rejected for failing to overcome the deficiencies of the parent Claim 1. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the instant claim recites the limitation wherein L11 to L13 are selected from a group which includes O. However, in the parent Claim 1, the group L12 is defined such that it may not be O. Accordingly, it is unclear how a structure according to the instant claim wherein L12 is selected as O may meet the limitations of Claim 1. Thus, for purposes of examination herein, it will be assumed that L12 may not be O in Claim 11. 
















The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 11, the instant claim recites the limitation wherein L11 to L13 are selected from a group which includes O. However, in the parent Claim 1, the group L12 is defined such that it may not be O. Accordingly, Claim 11 is regarded to be of improper dependent form as it fails to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-4, 6-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2003/0218418 A1) in view of Wang et al. (“Strongly Phosphorescent Platinum(II) Complexes Supported by Tetradentate Benzazole-Containing Ligands” J. Mater. Chem. C, 3, 8212-8218, 2015) when taken with the evidence of Tanimoto et al. (US 2016/0372683 A1) and Yonehara et al. (US 2016/0343775 A1).
Regarding Claims 1, 6-8, and 10-14, Sato teaches an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed therebetween said electrodes wherein the organic layer comprises a host, a Compound A which is capable of phosphorescence, and a Compound B which is capable of phosphorescence or fluorescence having a maximum light emission wavelength longer than that of Compound A (see [0031]-[0034]). The Compound A plays the role of a sensitizer for the dopant Compound B which enables light emission of the Compound B to be intensified (see [0035]). 
Concerning the type of dopant and its associated decay time, Sato does not expressly require that the dopant has emits light having a decay time of about 100 nanoseconds or less as claimed. However, Sato suggests that in the case where Compound B is capable of fluorescence emission at room temperature, light emission efficiency close to phosphorescence can be achieved while driving stability can be increased (see [0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the embodiment of Sato wherein the emission layer includes a host, a phosphorescent sensitizer (Compound A), and a fluorescent dopant (Compound B) for the benefit of improved device efficiency and stability. 
Sato appears silent with respect to the claimed property wherein the fluorescent dopant emits light having a decay time of about 100 nanoseconds or less. However, as evidenced by Tanimoto, fluorescent excitons have a very short lifetime on the order of nanoseconds (see [0123]). Likewise, as evidenced by Yonehara, typical emission lifetime of a fluorescent material is 1 to 100 ns (see [0149]). Therefore, the claimed property wherein the dopant emits light having a decay time of about 100 nanoseconds or less is considered to be inherent to the fluorescent dopant of Sato and would be expected to fall within the claimed range absent a persuasive showing otherwise. See MPEP § 2112.
Concerning the chemical structure of the host, Sato does not expressly require a certain host, such as one that does not comprise a metal atom as claimed. However, Sato teaches a variety of suitable hosts including those of Formula (I) (see [0052]) which do not include metal atoms. It would have been obvious to one of ordinary skill in the art to specifically select a host according to Sato’s Formula (I) as it would have been a selection from a finite number of identified, predictable classes of hosts taught as suitable for the emission layer of Sato. The ordinarily skilled artisan would have been motivated to produce additional devices having the benefits taught by Sato in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
Concerning the chemical structure of the phosphorescent sensitizer (Compound A), Sato teaches that organic metal complexes such as those of platinum are preferred (see [0132]-[0131]). Sato does not expressly teach a platinum tetradentate sensitizer according to the Formulae of the instant claim. However, in the analogous art of phosphorescent platinum complexes for use in the emission layer of an OLED, Wang teaches platinum complexes Pt1 through Pt3 and suggests that they exhibit excellent thermal stability (see Pg. 8214, ¶2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the OLED of Sato using one of Wang’s complexes Pt1 – Pt3, while tuning the compositions of the host/fluorescent dopant to meet the requirements of Sato such as wherein the maximum emission wavelength of the fluorescent dopant is longer than the maximum emission wavelength of Wang’s platinum complex. One of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of Sato and obtaining its benefits described above while also obtaining the benefits of Wang’s platinum complexes such as their thermal stability. 
Wang’s complexes Pt1 – Pt3 are reproduced below (see Scheme 2). As an example, the structure of Pt2 is compared to that of the instant Formula 1. 

Instant: 
    PNG
    media_image1.png
    308
    566
    media_image1.png
    Greyscale
    Pt2: 
    PNG
    media_image2.png
    506
    486
    media_image2.png
    Greyscale


As seen from the structures above, the sensitizer Pt2 meets the requirements of Formula 1 and the instant claim(s) as follows:  
M11 is Pt
A11 is a C5 heterocyclic group (a pyridine) & Y11 is N
A12 is a C6 carbocyclic group (a benzene) & Y12 is C
A13 is a C7 heterocyclic group (a benzoxazole – a group w/ 2 heteroatoms) & Y13 is N
A14 is a C5 heterocyclic group (a pyridine) & Y14 is N
T11 and T13 are coordinate bonds
T12 is a covalent bonds
T14 is O
a11 to a13 are each 0 such that (L11)a11 to (L13)a13 are each covalent bonds
n11 and n13 – n14 are each independently 1; a15 and a17 – a18 are each independently 0; R11 and R13 – R14 are each hydrogen; b11 and b13 – b14 are each independently 1
n12 is 1; a16 is 0; R12 is a C4 alkyl group (a tert-butyl); b12 is 1
L15-L18, R15- R18, and Q1-Q3 are not required to be present 

Regarding Claims 2-4, Sato in view of Wang teaches the organic light-emitting device according to Claim 1 above wherein the host comprises a carbazole group which is a hole transport group and thus the host may be considered a hole transport host (see Sato’s Formula (I) & [0052]). The host of Sato does not include an electron transport moiety. 

Sato Formula (I):
    PNG
    media_image3.png
    152
    331
    media_image3.png
    Greyscale


Regarding Claim 15, Sato in view of Wang teaches the organic light-emitting device according to Claim 1 above wherein the dopant emits fluorescence. Likewise, Sato suggests that the emission of the device is attributable to the fluorescent dopant (Compound B) (see [0037]) and thus the host and the sensitizer do not emit light as recited in the instant claim. 

Regarding Claim 16, Sato in view of Wang teaches the organic light-emitting device according to Claim 1 above. Sato also teaches that in the configuration wherein the emission layer includes a host, a phosphorescent sensitizer, and a fluorescent dopant, it is preferable that the phosphorescent sensitizer has an excited state triplet energy level lying between the excited state triplet energy level of the host material and the excited state singlet energy level of the fluorescent dopant (see [0131]) wherein said excited state triplet energy level of the host is greater than the excited state singlet energy level of the fluorescent dopant (see [0049]). Sato suggests that said relationships are crucial in order to obtain a device wherein the phosphorescent material acts as a sensitizer for the fluorescent emitter which enables light emission attributable to the fluorescent material to be intensified and emission efficiency to be improved (see [0163] & [0260]). 
Accordingly, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of the prior art combination above such that the fluorescent dopant and the host material exhibit excited state energy levels according to Sato’s prescribed relationship relative to the excited state triplet energy level of Wang’s sensitizer (Pt1 – Pt3) for the benefit of intensified emission and enhanced emission efficiency. Said modification would yield a device satisfying Equation 3 of the instant claim such that HT1 > ST1 > DS1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2003/0218418 A1) in view of Wang et al. (“Strongly Phosphorescent Platinum(II) Complexes Supported by Tetradentate Benzazole-Containing Ligands” J. Mater. Chem., 3, 8212-8218, 2015) when taken with the evidence of Tanimoto et al. (US 2016/0372683 A1) Yonehara et al. (US 2016/0343775 A1) as applied to Claim 1 above when taken with the further evidence of Peng et al. (US 2018/0151821 A1).
Regarding Claim 5, Sato in view of Wang teaches the organic light-emitting device according to Claim 1 above wherein the dopant is a fluorescent dopant although the prior art appears silent with respect to the specific identity of the dopant and its associated properties such as wherein the dopant does not include a metal atom and wherein the dopant satisfies the claimed Equation 2. As discussed above, Sato suggests that the maximum emission wavelength of the fluorescent dopant is longer than the maximum emission wavelength of the sensitizer. In the event wherein Pt2 is selected as the sensitizer above, the Pt2 sensitizer has an emission wavelength of 499 nm (see Wang Table 1) which is in the blue-green light range. Sato teaches suitable fluorescent dopants which would have an emission wavelength longer than that of Pt2 including rubrene, which presents yellow emission (see [0163]), among others. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of the prior art combination above, specifically selecting rubrene as the fluorescent dopant since Sato suggests it is suitable for the intended use. The selection of a known material, which is based upon the suitability for its intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. Likewise, it would have been obvious to one of ordinary skill in the art to specifically select rubrene as the dopant as it would have been a selection from a finite number of identified, predictable fluorescent dopants suggested as suitable for combination with the blue-green light-emitting Pt2 sensitizer. The ordinarily skilled artisan would have been motivated to produce additional devices having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
As evidenced by Peng, rubrene has a lowest excitation singlet energy level DS1 of 2.2 eV and a lowest excitation triplet energy level DT1 of 1.1 eV (see Table 2). Therefore, fluorescent dopant rubrene of the prior art combination above is considered to meet the claimed property wherein the dopant satisfies the instant Equation 2: | DS1 – DT1 | ≥ 0.3 eV. Likewise, the rubrene dopant does not include a metal atom as required by the instant claim. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2003/0218418 A1) in view of Wang et al. (“Strongly Phosphorescent Platinum(II) Complexes Supported by Tetradentate Benzazole-Containing Ligands” J. Mater. Chem. C, 3, 8212-8218, 2015) when taken with the evidence of Tanimoto et al. (US 2016/0372683 A1) as applied to Claim 1 above when taken with the further evidence of Forrest et al. (US 2014/0326972 A1) and Peng et al. (US 2018/0151821 A1). 
Regarding Claims 17-18, Sato in view of Wang teaches the organic light-emitting device according to Claim 1 above. The prior art combination does not expressly teach the energy levels of the compounds in the emission layer or the relationships between said energy levels such as those of Equations 4 and 5 of the instant claims. However, Sato teaches that in the configuration wherein the emission layer includes a host, a phosphorescent sensitizer, and a fluorescent dopant, it is preferable that the phosphorescent sensitizer has an excited state triplet energy level lying between the excited state triplet energy level of the host material and the excited state singlet energy level of the fluorescent dopant (see [0131]) wherein said excited state triplet energy level of the host is greater than the excited state singlet energy level of the fluorescent dopant (see [0049]). Sato suggests that said relationships are crucial in order to obtain a device wherein the phosphorescent material acts as a sensitizer for the fluorescent emitter which enables light emission attributable to the fluorescent material to be intensified and emission efficiency to be improved (see [0163] & [0260]). 
Accordingly, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of the prior art combination above such that the fluorescent dopant and the host material exhibit excited state energy levels according to Sato’s prescribed relationship relative to the excited state triplet energy level of Wang’s sensitizer (Pt1 – Pt3) for the benefit of intensified emission and enhanced emission efficiency. Said modification would yield a device satisfying the following relationship: HT1 > ST1 > DS1.
Sato does not directly teach a preferred difference between the lowest excitation triplet energy of the host and the lowest excitation triplet energy of the sensitizer nor does Sato directly teach a preferred difference between the lowest excitation triplet energy of the sensitizer and the lowest excitation singlet energy of the dopant. However, Sato does teach exemplary phosphor-sensitized fluorescent light emitting layers such as that of Example 4 wherein the emission layer includes a host H-1 (CBP), a sensitizer T-2 (Ir(Ppy)3), and a fluorescent dopant Dye-1 (rubrene). As evidenced by Forrest, CBP has a triplet energy HT1 of 2.6 eV and Ir(Ppy)3 has a triplet energy ST1 of 2.4 eV (see [0046]). As evidenced by Peng, rubrene has a singlet energy DS1 of 2.2 eV (see Table 2). That is to say, in the exemplary emission layer of Sato, the compounds meet the prescribed formula HT1 > ST1 > DS1 above such that the difference between HT1 and ST1 is 0.2 eV and the difference between ST1 and DS1 is 0.2 eV. 
Therefore, it also would have been obvious to the ordinarily skilled artisan in performing the above modification to select the host material such that its HT1 is approximately 0.2 eV greater than the ST1 of Wang’s sensitizer (Pt1 – Pt3) and to select the fluorescent dopant such that its DS1 is approximately 0.2 eV less than the ST1 of Wang’s sensitizer (Pt1 – Pt3) since Sato suggests that such differences in energy levels are suitable with the prescribed energy level relationship. The above device would therefore meet the requirements of Equation 4 in Claim 17 wherein HT1 – ST1 > 10 meV and those of Equation 5 in Claim 18 wherein ST1 – DS1 > 10 meV.   

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2003/0218418 A1) in view of Wang et al. (“Strongly Phosphorescent Platinum(II) Complexes Supported by Tetradentate Benzazole-Containing Ligands” J. Mater. Chem. C, 3, 8212-8218, 2015) and Hatwar et al. (US 2010/0288362 A1) when taken with the evidence of Tanimoto et al. (US 2016/0372683 A1) and Yonehara et al. (US 2016/0343775 A1). 
Regarding Claims 19 and 20, Sato teaches an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed therebetween said electrodes wherein the organic layer comprises a host, a Compound A which is capable of phosphorescence, and a Compound B which is capable of phosphorescence or fluorescence having a maximum light emission wavelength longer than that of Compound A (see [0031]-[0034]). The Compound A plays the role of a sensitizer for the dopant Compound B which enables light emission of the Compound B to be intensified (see [0035]). 
Concerning the type of dopant and its associated decay time, Sato does not expressly require that the dopant has emits light having a decay time of about 100 nanoseconds or less as claimed. However, Sato suggests that in the case where Compound B is capable of fluorescence emission at room temperature, light emission efficiency close to phosphorescence can be achieved while driving stability can be increased (see [0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the embodiment of Sato wherein the emission layer includes a host, a phosphorescent sensitizer (Compound A), and a fluorescent dopant (Compound B) for the benefit of improved device efficiency and stability. 
Sato appears silent with respect to the claimed property wherein the fluorescent dopant emits light having a decay time of about 100 nanoseconds or less. However, as evidenced by Tanimoto, fluorescent excitons have a very short lifetime on the order of nanoseconds (see [0123]). Likewise, as evidenced by Yonehara, typical emission lifetime of a fluorescent material is 1 to 100 ns (see [0149]). Therefore, the claimed property wherein the dopant emits light having a decay time of about 100 nanoseconds or less is considered to be inherent to the fluorescent dopant of Sato and would be expected to fall within the claimed range absent a persuasive showing otherwise. See MPEP § 2112.
Concerning the chemical structure of the host, Sato does not expressly require a certain host, such as one that does not comprise a metal atom as claimed. However, Sato teaches a variety of suitable hosts including those of Formula (I) (see [0052]) which do not include metal atoms. It would have been obvious to one of ordinary skill in the art to specifically select a host according to Sato’s Formula (I) as it would have been a selection from a finite number of identified, predictable classes of hosts taught as suitable for the emission layer of Sato. The ordinarily skilled artisan would have been motivated to produce additional devices having the benefits taught by Sato in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
Concerning the chemical structure of the phosphorescent sensitizer (Compound A), Sato teaches that organic metal complexes such as those of platinum are preferred (see [0132]-[0131]). Sato does not expressly teach a platinum tetradentate sensitizer according to the Formulae of the instant claim. However, in the analogous art of phosphorescent platinum complexes for use in the emission layer of an OLED, Wang teaches platinum complexes Pt1 through Pt3 and suggests that they exhibit excellent thermal stability (see Pg. 8214, ¶2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the OLED of Sato using one of Wang’s complexes Pt1 – Pt3, while tuning the compositions of the host/fluorescent dopant to meet the requirements of Sato such as wherein the maximum emission wavelength of the fluorescent dopant is longer than the maximum emission wavelength of Wang’s platinum complex. One of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of Sato and obtaining its benefits described above while also obtaining the benefits of Wang’s platinum complexes such as their thermal stability. 
Wang’s complexes Pt1 – Pt3 are reproduced below (see Scheme 2). As an example, the structure of Pt2 is compared to that of the instant Formula 1. 

Instant: 
    PNG
    media_image1.png
    308
    566
    media_image1.png
    Greyscale
    Pt-2: 
    PNG
    media_image2.png
    506
    486
    media_image2.png
    Greyscale


As seen from the structures above, the sensitizer Pt2 meets the requirements of Formula 1 and the instant claim(s) as follows:  
M11 is Pt
A11 is a C5 heterocyclic group (a pyridine) & Y11 is N
A12 is a C6 carbocyclic group (a benzene) & Y12 is C
A13 is a C7 heterocyclic group (a benzoxazole – a group w/ 2 heteroatoms) & Y13 is N
A14 is a C5 heterocyclic group (a pyridine) & Y14 is N
T11 and T13 are coordinate bonds
T12 is a covalent bonds
T14 is O
a11 to a13 are each 0 such that (L11)a11 to (L13)a13 are each covalent bonds
n11 and n13 – n14 are each independently 1; a15 and a17 – a18 are each independently 0; R11 and R13 – R14 are each hydrogen; b11 and b13 – b14 are each independently 1
n12 is 1; a16 is 0; R12 is a C4 alkyl group (a tert-butyl); b12 is 1
L15-L18, R15- R18, and Q1-Q3 are not required to be present 

Sato in view of Wang above does not teach an OLED including a plurality of light emitting units. However, in the analogous art of OLEDs, Hatwar teaches an organic light-emitting device (see Figure 1 and [0098]) comprising a first electrode (“anode 110”), a second electrode (“cathode 170”), a plurality of light-emitting units in the number of m disposed between the first electrode and the second electrode (“N EL units”) comprising at least one emission layer (see [0092]), and a plurality of charge generation layers in the number of m-1 disposed between two neighboring light-emitting units (“N-1 intermediate connector regions”) wherein m is an integer of 2 or more (“N is an integer greater than 1” – see [0098]). 
Hatwar suggests that many different energy transfer processes can occur inside the emission layers (EMLs) of the light-emitting units and that the layer may be fluorescent or phosphorescent or a combination of both (see [0092]). Hatwar also suggests that the colors of the emission layers may be selected so as to obtain the desired properties. For example, Hatwar suggests that a white OLED can be achieved by including blue light emitting layers in combination with red and green emitting layers (see [0100]-[0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention looking to form a white OLED to modify the OLED of Sato in view of Wang such that it includes the stacked emission layer structure including light-emitting units of different colors and connector regions disclosed by Hatwar. That is to say, the emission layer of the prior art combination would be applied as one of the emission units and additional units having the requisite colors would be added to achieve white light emission. One of ordinary skill in the pertinent art would have done so with a reasonable expectation of success in practicing the invention of the prior art combination (Sato in view of Wang) and achieving the benefits described above while also obtaining the desired white light emission as taught by Hatwar. Combining prior art elements according to known methods to achieve predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).   
The above modification would yield a device wherein a maximum emission wavelength of light emitted by one light-emitting unit (i.e. the light emitted by the phosphor-sensitized fluorescent layer of Sato in view of Wang) is different from the maximum emission wavelength of light emitted by the other light emitting unit. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2003/0218418 A1) in view of Wang et al. (“Strongly Phosphorescent Platinum(II) Complexes Supported by Tetradentate Benzazole-Containing Ligands” J. Mater. Chem., 3, 8212-8218, 2015) when taken with the evidence of Tanimoto et al. (US 2016/0372683 A1), Yonehara et al. (US 2016/0343775 A1), and Peng et al. (US 2018/0151821 A1).
Regarding Claim 21, Sato teaches an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed therebetween said electrodes wherein the organic layer comprises a host, a Compound A which is capable of phosphorescence, and a Compound B which is capable of phosphorescence or fluorescence having a maximum light emission wavelength longer than that of Compound A (see [0031]-[0034]). The Compound A plays the role of a sensitizer for the dopant Compound B which enables light emission of the Compound B to be intensified (see [0035]). 
Concerning the type of dopant and its associated decay time, Sato does not expressly require that the dopant has emits light having a decay time of about 100 nanoseconds or less as claimed. However, Sato suggests that in the case where Compound B is capable of fluorescence emission at room temperature, light emission efficiency close to phosphorescence can be achieved while driving stability can be increased (see [0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the embodiment of Sato wherein the emission layer includes a host, a phosphorescent sensitizer (Compound A), and a fluorescent dopant (Compound B) for the benefit of improved device efficiency and stability. 
Sato appears silent with respect to the claimed property wherein the fluorescent dopant emits light having a decay time of about 100 nanoseconds or less. However, as evidenced by Tanimoto, fluorescent excitons have a very short lifetime on the order of nanoseconds (see [0123]). Likewise, as evidenced by Yonehara, typical emission lifetime of a fluorescent material is 1 to 100 ns (see [0149]). Therefore, the claimed property wherein the dopant emits light having a decay time of about 100 nanoseconds or less is considered to be inherent to the fluorescent dopant of Sato and would be expected to fall within the claimed range absent a persuasive showing otherwise. See MPEP § 2112.
Concerning the chemical structure of the host, Sato does not expressly require a certain host, such as one that does not comprise a metal atom as claimed. However, Sato teaches a variety of suitable hosts including those of Formula (I) (see [0052]) which do not include metal atoms. It would have been obvious to one of ordinary skill in the art to specifically select a host according to Sato’s Formula (I) as it would have been a selection from a finite number of identified, predictable classes of hosts taught as suitable for the emission layer of Sato. The ordinarily skilled artisan would have been motivated to produce additional devices having the benefits taught by Sato in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
Concerning the chemical structure of the phosphorescent sensitizer (Compound A), Sato teaches that organic metal complexes such as those of platinum are preferred (see [0132]-[0131]). Sato does not expressly teach a platinum tetradentate sensitizer according to the Formulae of the instant claim. However, in the analogous art of phosphorescent platinum complexes for use in the emission layer of an OLED, Wang teaches platinum complexes Pt1 through Pt3 and suggests that they exhibit excellent thermal stability (see Pg. 8214, ¶2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the OLED of Sato using one of Wang’s complexes Pt1 – Pt3, while tuning the compositions of the host/fluorescent dopant to meet the requirements of Sato such as wherein the maximum emission wavelength of the fluorescent dopant is longer than the maximum emission wavelength of Wang’s platinum complex. One of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of Sato and obtaining its benefits described above while also obtaining the benefits of Wang’s platinum complexes such as their thermal stability. 
Wang’s complexes Pt1 – Pt3 are reproduced below (see Scheme 2). As an example, the structure of Pt2 is compared to that of the instant Formula 1. 

Instant: 
    PNG
    media_image1.png
    308
    566
    media_image1.png
    Greyscale
    Pt2: 
    PNG
    media_image2.png
    506
    486
    media_image2.png
    Greyscale


As seen from the structures above, the sensitizer Pt2 meets the requirements of Formula 1 and the instant claim(s) as follows:  
M11 is Pt
A11 is a C5 heterocyclic group (a pyridine) & Y11 is N
A12 is a C6 carbocyclic group (a benzene) & Y12 is C
A13 is a C7 heterocyclic group (a benzoxazole – a group w/ 2 heteroatoms) & Y13 is N
A14 is a C5 heterocyclic group (a pyridine) & Y14 is N
T11 and T13 are coordinate bonds
T12 is a covalent bonds
T14 is O
a11 to a13 are each 0 such that (L11)a11 to (L13)a13 are each covalent bonds
n11 and n13 – n14 are each independently 1; a15 and a17 – a18 are each independently 0; R11 and R13 – R14 are each hydrogen; b11 and b13 – b14 are each independently 1
n12 is 1; a16 is 0; R12 is a C4 alkyl group (a tert-butyl); b12 is 1
L15-L18, R15- R18, and Q1-Q3 are not required to be present 

Sato in view of Wang teaches the above OLED but appears silent with respect to the specific identity of the fluorescent dopant. As discussed above, Sato suggests that the maximum emission wavelength of the fluorescent dopant is longer than the maximum emission wavelength of the sensitizer. In the event wherein Pt2 is selected as the sensitizer above, the sensitizer Pt2 has an emission wavelength of 499 nm (see Wang Table 1) which is in the blue-green light range. Sato teaches suitable fluorescent dopants which would have an emission wavelength longer than that of Pt2 including rubrene, which presents yellow emission (see [0163]), among others. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of the prior art combination above, specifically selecting rubrene as the fluorescent dopant since Sato suggests it is suitable for the intended use. The selection of a known material, which is based upon the suitability for its intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. Likewise, it would have been obvious to one of ordinary skill in the art to specifically select rubrene as the dopant as it would have been a selection from a finite number of identified, predictable fluorescent dopants suggested as suitable for combination with the blue-green light-emitting Pt2 sensitizer. The ordinarily skilled artisan would have been motivated to produce additional devices having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
As evidenced by Peng, rubrene has a lowest excitation singlet energy level DS1 of 2.2 eV and a lowest excitation triplet energy level DT1 of 1.1 eV (see Table 2). Therefore, fluorescent dopant rubrene of the prior art combination above is considered to meet the claimed property wherein the dopant satisfies the instant Equation 2: | DS1 – DT1 | ≥ 0.3 eV. Likewise, the rubrene dopant does not include a metal atom as required by the instant claim. 

Claims 1-4, 6-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2003/0218418 A1) in view of Shibata et al. (JP 2010135689 A) when taken with the evidence of Tanimoto et al. (US 2016/0372683 A1) and Yonehara et al. (US 2016/0343775 A1). A machine translation of Shibata is included with the Office Action and is referred to herein for text citations. 
Regarding Claims 1 and 6-12,  Sato teaches an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed therebetween said electrodes wherein the organic layer comprises a host, a Compound A which is capable of phosphorescence, and a Compound B which is capable of phosphorescence or fluorescence having a maximum light emission wavelength longer than that of Compound A (see [0031]-[0034]). The Compound A plays the role of a sensitizer for the dopant Compound B which enables light emission of the Compound B to be intensified (see [0035]). 
Concerning the type of dopant and its associated decay time, Sato does not expressly require that the dopant has emits light having a decay time of about 100 nanoseconds or less as claimed. However, Sato suggests that in the case where Compound B is capable of fluorescence emission at room temperature, light emission efficiency close to phosphorescence can be achieved while driving stability can be increased (see [0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the embodiment of Sato wherein the emission layer includes a host, a phosphorescent sensitizer (Compound A), and a fluorescent dopant (Compound B) for the benefit of improved device efficiency and stability. 
Sato appears silent with respect to the claimed property wherein the fluorescent dopant emits light having a decay time of about 100 nanoseconds or less. However, as evidenced by Tanimoto, fluorescent excitons have a very short lifetime on the order of nanoseconds (see [0123]). Likewise, as evidenced by Yonehara, typical emission lifetime of a fluorescent material is 1 to 100 ns (see [0149]). Therefore, the claimed property wherein the dopant emits light having a decay time of about 100 nanoseconds or less is considered to be inherent to the fluorescent dopant of Sato and would be expected to fall within the claimed range absent a persuasive showing otherwise. See MPEP § 2112.
Concerning the chemical structure of the host, Sato does not expressly require a certain host, such as one that does not comprise a metal atom as claimed. However, Sato teaches a variety of suitable hosts including those of Formula (I) (see [0052]) which do not include metal atoms. It would have been obvious to one of ordinary skill in the art to specifically select a host according to Sato’s Formula (I) as it would have been a selection from a finite number of identified, predictable classes of hosts taught as suitable for the emission layer of Sato. The ordinarily skilled artisan would have been motivated to produce additional devices having the benefits taught by Sato in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
Concerning the chemical structure of the phosphorescent sensitizer (Compound A), Sato teaches that organic metal complexes such as those of platinum are preferred (see [0132]-[0131]). Sato does not expressly teach a platinum tetradentate sensitizer according to the Formulae of the instant claim. However, in the analogous art of OLEDs, Shibata teaches tetradentate platinum complexes may exhibit high luminous efficiency and excellent driving durability (see [0004]). Shibata teaches exemplary tetradentate platinum complexes suitable for use in the emission layer of an OLED (see [0060]) including Compound (71) (see Pg. 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the OLED of Sato using one of Shibata’s tetradentate platinum complexes for the benefit of their emission efficiency and driving durability. One of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of Sato and obtaining its benefits described above while also obtaining the benefits of tetradentate platinum complexes such as their stability as suggested by Shibata. 
Likewise, it would have been obvious to specifically select one of Shibata’s exemplary tetradentate platinum complexes such as Compound (71) while tuning the compositions of the host/fluorescent dopant to meet the requirements of Sato such as wherein the maximum emission wavelength of the fluorescent dopant is longer than the maximum emission wavelength of Shibata’s platinum complex. Such a selection would have been a choice from a finite number of identified, predictable solutions for a tetradentate platinum complex suitable for use in the emission layer of an OLED as suggested by Shibata. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by the combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
Shibata’s Compound (71) is reproduced below for comparison to the instant Formula 1. 

Instant: 
    PNG
    media_image1.png
    308
    566
    media_image1.png
    Greyscale
   Shibata 71: 
    PNG
    media_image4.png
    183
    268
    media_image4.png
    Greyscale


As seen from the structures above, the sensitizer (Shibata’s Compound 71) meets the requirements of Formula 1 and the instant claim(s) as follows:  
M11 is Pt
A11 is a C6 carbocyclic group (a benzene) & Y11 is C
A12 is a C5 heterocyclic group (a pyrazine – a group w/ 2 heteroatoms) & Y12 is N
A13 is a C5 heterocyclic group (a pyrazine) & Y13 is N
A14 is a C6 carbocyclic group (a benzene) & Y14 is C
T12 and T13 are coordinate bonds
T11 and T14 are O
a11 to a13 are each 0 such that (L11)a11 to (L13)a13 are each covalent bonds
n11 – n14 are each independently 1; a15 – a18 are each independently 0; R11 – R14 are each hydrogen; b11 – b14 are each independently 1
L15-L18, R15- R18, and Q1-Q3 are not required to be present 

Regarding Claims 2-4, Sato in view of Shibata teaches the organic light-emitting device according to Claim 1 above wherein the host comprises a carbazole group which is a hole transport group and thus the host may be considered a hole transport host (see Sato’s Formula (I) & [0052]). The host of Sato does not include an electron transport moiety. 

Sato Formula (I):
    PNG
    media_image3.png
    152
    331
    media_image3.png
    Greyscale


Regarding Claim 15, Sato in view of Shibata teaches the organic light-emitting device according to Claim 1 above wherein the dopant emits fluorescence. Likewise, Sato suggests that the emission of the device is attributable to the fluorescent dopant (Compound B) (see [0037]) and thus the host and the sensitizer do not emit light as recited in the instant claim. 

Regarding Claim 16, Sato in view of Shibata teaches the organic light-emitting device according to Claim 1 above. Sato also teaches that in the configuration wherein the emission layer includes a host, a phosphorescent sensitizer, and a fluorescent dopant, it is preferable that the phosphorescent sensitizer has an excited state triplet energy level lying between the excited state triplet energy level of the host material and the excited state singlet energy level of the fluorescent dopant (see [0131]) wherein said excited state triplet energy level of the host is greater than the excited state singlet energy level of the fluorescent dopant (see [0049]). Sato suggests that said relationships are crucial in order to obtain a device wherein the phosphorescent material acts as a sensitizer for the fluorescent emitter which enables light emission attributable to the fluorescent material to be intensified and emission efficiency to be improved (see [0163] & [0260]). 
Accordingly, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of the prior art combination above such that the fluorescent dopant and the host material exhibit excited state energy levels according to Sato’s prescribed relationship relative to the excited state triplet energy level of Shibata’s sensitizer (Compound 71) for the benefit of intensified emission and enhanced emission efficiency. Said modification would yield a device satisfying Equation 3 of the instant claim such that HT1 > ST1 > DS1.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789